           Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               7/27/2021
                                                                       :
ZIM AMERICAN INTEGRATED SHIPPING                                       :
SERVICES CO., LLC,                                                     :
                                                                       :
                                    Plaintiff,                         :     20-cv-4838 (LJL)
                                                                       :
                  -v-                                                  :   OPINION AND ORDER
                                                                       :
SPORTSWEAR GROUP, LLC,                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- :
                                                                       :
                                                                       X
LEWIS J. LIMAN, United States District Judge:

        Defendant Sportswear Group, LLC (“Sportswear Group” or “Defendant”) moves,

pursuant to Fed. R. Civ. P. 12(b)(1), to dismiss the complaint against it for lack of subject matter

jurisdiction. In the alternative, Defendant moves, pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss

the complaint against it for failure to state a claim upon which relief can be granted. Dkt. No.

12. For the following reasons, Defendant’s motion to dismiss for failure to state a claim for

relief is granted without prejudice.

                                       FACTUAL BACKGROUND

        Plaintiff, Zim American Integrated Shipping Services Co., LLC (“Plaintiff” or “Zim”), as

agent for Zim Integrated Shipping Services Ltd. and Seth Shipping (S) Ltd. (“Seth”), is a

common carrier by water, inter alia, in the interstate and foreign commerce of the United States

as defined in The Shipping Act of 1984, 46 U.S.C. § 40101 et seq., and was a common carrier

for the benefit of Defendant Sportswear Group. Dkt. No. 1 (“Compl.” or “Complaint”) at 1.

Defendant Sportswear Group, LLC (“Sportswear” or “Defendant”) is a seller of women’s
         Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 2 of 15




apparel. Dkt. No. 13-1 (“Shaalo Decl.”) ¶ 2. Defendant purchased several shipments of goods

from factories in Bangladesh. Id. The sales contracts obligated the suppliers (“shippers”) to

arrange for and pay for overseas carriage. Id. ¶ 3. The shippers fulfilled their obligations by

arranging for carriage of cargo aboard a vessel owned or operated by Seth and issued bills of

lading to the shippers for carriage of the goods from the ocean port at Chittagong, Bangladesh to

the Port of New York. Id.; Dkt. No. 13 at 2.1 In connection with its opposition to this motion,

Plaintiff attaches two bills of lading: the “Zim Bill of Lading,” at Dkt. No. 14-3, and the “Seth

Bill of Lading,” at Dkt. No. 14-2. It is not clear from the Complaint or any of the materials on

this record who were the parties to these bills of lading or how they relate to one-another or are

different. The Seth Bill of Lading is in tiny print and mostly illegible. Neither bill of lading

appears to be executed by any party.

       The negotiable bills of lading were drawn to the “order” of the Bangladeshi shipper’s

bank. Dkt. No. 13 at 2. The bank would collect all relevant shipping documents and transmit

those documents to Defendant’s bank for payment by Defendant. Id. Upon payment by

Defendant, the shipping documents would be released to Defendant. Id. When the shipment

arrived at the Port of New York, Defendant would provide the original bills of lading to Plaintiff




1
  Neither the Complaint nor documents incorporated by reference spell out precisely the
contractual relationships that were entered into by Seth, Zim, the shippers, and the Defendant.
For purposes of stating the background of the case, the Court draws facts not only from the
Complaint but from the briefs and affidavits submitted in connection with this motion. However,
in analyzing the motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), the
Court considers only the allegations contained or incorporated by reference in the Complaint,
which are accepted as true for purposes of the motion. See Washington State Inv. Bd. v.
Odebrecht S.A., 461 F. Supp. 3d 46, 60 (S.D.N.Y. 2020). For purposes of the motion brought
pursuant to 12(b)(1), the Court “may consider affidavits and other materials beyond the
pleadings to resolve the jurisdictional issue” as well as “matters of which judicial notice may be
taken.” Hylton v. J.P. Morgan Chase Bank, N.A., 338 F. Supp. 3d 263, 272-73 (S.D.N.Y. 2018)
(internal quotation marks and citations omitted).


                                                  2
          Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 3 of 15




and the goods would be delivered to a trucking company, “Rally Trucking,” which was hired by

Defendant to transport the cargo to Defendant’s warehouse. Shaalo Decl. ¶ 5.

       Plaintiff claims that it transported cargo for the benefit of Defendant during 2018-2019 in

the foreign commerce of the United States. Compl. ¶ 6. Plaintiff states that “[s]uch

transportation and services provided are evidenced by Zim’s service contracts, bills of lading

and/or freight bills, invoices, credit agreements and freight guarantees, the terms of which are

incorporated herein [by reference].” Id. Plaintiff alleges that it has fulfilled its obligations

pursuant to its contracts with Defendant, but that Defendant “has knowingly and willfully failed

and refused to pay Zim the full amount due,” and “[c]onsequently, Defendant is liable to Zim in

the amount of $71,100.00, plus reasonable attorney fees and interest.” Id. ¶¶ 8-9.

       Although not detailed in the Complaint, from the parties’ briefs on the instant motion it

appears that Plaintiff’s theory is that Rally Trucking failed to timely return to Plaintiff the empty

shipping containers used to transport the cargo, resulting in damages. See Dkt. No. 13 at 5; Dkt.

No. 14 at 4. Plaintiff argues that based on the terms of the bills of lading, which are maritime

contracts of carriage, Defendant, as a “Merchant” so defined in the bills of lading,2 is liable for

all freight and related charges, including demurrage or detention of containers. See Dkt. No. 14

at 4. Plaintiff alleges that the “fair value of the ocean cargo carriage and/or detention and/or

demurrage services provided by Plaintiff to Defendant is not less than $71,100.00.” Compl.

¶ 18. Plaintiff alleges that Defendant has knowingly and willfully failed and refused to pay

Plaintiff the full amount due for transportation and services provided. Id. ¶¶ 7-8, 13.




2
  The Zim Bill of Lading defines “Merchant” as “jointly and severally the shipper, the consignee,
the holder and any assignee or endorsee of this Bill of Lading, and/or any one acting on behalf of
such persons.” Dkt. No. 14-3 at 1.


                                                  3
           Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 4 of 15




        Plaintiff brings claims for money due under tariff and service contracts, breach of written

contract, unjust enrichment, quantum meruit, account stated, and seeks attorney fees. Defendant

moves to dismiss the Complaint on two grounds. First, Defendant argues that there is no federal

admiralty subject matter jurisdiction over Plaintiff’s claims. Second, Defendant argues that even

if subject matter jurisdiction were to exist, Plaintiff fails to state a claim for which relief can be

granted.

        For the following reasons, the Court finds that it possesses subject matter jurisdiction, but

holds that the Complaint fails to state a claim upon which relief may be granted.

                                       LEGAL STANDARD

        Defendant moves to dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6). A court properly dismisses a claim for lack of subject matter jurisdiction

under Rule 12(b)(1) when it “lacks the statutory or constitutional power to adjudicate

it.” Cortlandt St. Recovery Corp. v. Hellas Telecomms., S.A.R.L., 790 F.3d 411, 416-17 (2d Cir.

2015). “A plaintiff asserting subject matter jurisdiction has the burden of proving by a

preponderance of the evidence that it exists.” Makarova v. United States, 201 F.3d 110, 113 (2d

Cir. 2000). “A motion to dismiss for lack of subject matter jurisdiction may ‘raise a facial

challenge based on the pleadings, or a factual challenge based on extrinsic evidence.’” U.S.

Airlines Pilots Ass’n ex rel. Cleary v. US Airways, Inc., 859 F. Supp. 2d 283, 296 (E.D.N.Y.

2012) (quoting Guadagno v. Wallack Ader Levithan Assocs., 932 F. Supp. 94, 95 (S.D.N.Y.

1996)). Where the defendant challenges the legal sufficiency of a complaint's allegations, the

court must treat all factual allegations as true and draw reasonable inferences in favor of the

complaining party. Robinson v. Gov't of Malay., 269 F.3d 133, 140 (2d Cir. 2001). However,

where the jurisdictional challenge is fact-based, the defendant may “proffer[ ] evidence beyond

the [p]leading,” and the plaintiff “will need to come forward with evidence of their own to


                                                   4
          Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 5 of 15




controvert that presented by the defendant ‘if the affidavits submitted on a 12(b) motion . . .

reveal the existence of factual problems’ in the assertion of jurisdiction.” Carter v. HealthPort

Techs., LLC, 822 F.3d 47, 57 (2d Cir. 2016) (quoting Exch. Nat'l Bank of Chi. v. Touche Ross &

Co., 544 F.2d 1126, 1131 (2d Cir. 1976)). In that case, “no presumptive truthfulness attaches to

the complaint's jurisdictional allegations,” and “the burden is on the plaintiff to satisfy the Court,

as fact-finder, of the jurisdictional facts.” Guadagno, 932 F. Supp. at 95.

        To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

complaint must include “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 554, 570 (2007)). A complaint must offer more than “labels and

conclusions,” “a formulaic recitation of the elements of a cause of action,” or “naked

assertion[s]” devoid of “further factual enhancement” in order to survive dismissal. Twombly,

550 U.S. at 555, 557. The ultimate question is whether “[a] claim has facial plausibility, [i.e.,]

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “Determining whether a

complaint states a plausible claim for relief will . . . be a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679. Put another

way, the plausibility requirement “calls for enough fact to raise a reasonable expectation that

discovery will reveal evidence [supporting the claim].” Twombly, 550 U.S. at 556; see also

Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 46 (2011).

                                            DISCUSSION

        A.      Admiralty Jurisdiction

        Section 1333(1) of Title 28 U.S.C. grants federal district courts jurisdiction over “[a]ny

civil case of admiralty or maritime jurisdiction.” 28 U.S.C. § 1333(1). “This grant includes


                                                   5
         Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 6 of 15




jurisdiction over all contracts which relate to the navigation, business, or commerce of the sea.”

Fireman’s Fund Ins. Co. v. Great Am. Ins. Co. of N.Y., 822 F.3d 620, 632 (2d Cir. 2016)

(internal quotation marks and citation omitted). The “fundamental interest giving rise to

maritime jurisdiction is ‘the protection of maritime commerce.’” Sisson v. Ruby, 497 U.S. 358,

367 (1990) (quoting Foremost Ins. Co. v. Richardson, 457 U.S. 668, 674 (1982)). Admiralty

jurisdiction does not depend on where the contract is made, see Constructive Hands, Inc. v.

Baker, 446 F. Supp. 2d 88, 90 (N.D.N.Y. 2006), or on the status of the parties, see Outbound

Maritime Corp. v. P.T. Indonesian Consortium of Constr. Industries, 575 F. Supp. 1222, 1223

(S.D.N.Y. 1983). Rather, whether a contract is a “maritime contract” supporting admiralty

jurisdiction “depends upon the nature and character of the contract, and the true criterion is

whether it has reference to maritime service or maritime transactions.” Garanti Finansal

Kiralama A.S. v. Aqua Marine and Trading Inc., 697 F.3d. 59, 65 (2d Cir. 2012) (quoting

Norfolk S. Ry. Co. v. Kirby, 543 U.S. 14, 24 (2004)). “In other words,” the Court must ask

“whether the ‘principal objective’ of the agreement is ‘maritime commerce.’” D’Amico Dry Ltd.

v. Primera Mar. (Hellas) Ltd., 886 F.3d 216, 223 (2d Cir. 2018) (quoting Kirby, 543 U.S. at 24);

see Nippon Yusen Kaisha v. FIL Lines USA Inc., 977 F. Supp. 2d 343, 347-48 (S.D.N.Y. 2013)

(“A contract is maritime in nature when its ‘primary objective is to accomplish the transportation

of goods by sea’ from a foreign port to a port in the United States.”) (quoting Kirby, 543 U.S. at

24). “The Supreme Court has cautioned that this inquiry is ‘conceptual’ and not constrained by

the location of contract performance of a vessel’s involvement in the dispute.” D’Amico Dry

Ltd., 886 F.3d at 223 (quoting Kirby, 543 U.S. at 24). The “contract’s subject matter must be our

focal point.” Fireman’s Fund, 822 F.3d at 632 (quoting Folksamerica Reinsurance Co. v. Clean

Water of N.Y., Inc., 413 F.3d 307, 312 (2d Cir. 2005)).




                                                 6
          Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 7 of 15




        The parties do not dispute that an ocean bill of lading is a maritime contract in the sense

that its “primary objective [wa]s to accomplish the transportation of goods by sea” from a

foreign port to a port in the United States. Nippon Yusen Kaisha, 977 F. Supp. 2d at 347-48

(S.D.N.Y. 2013) (quoting Norfolk S. Ry. Co. v. Kirby, 543 U.S. 14, 24 (2004)); see Dkt. No. 13

at 4 (“Sportswear does not dispute than an ocean bill of lading is a maritime contract.”); Dkt. No.

14 at 5-6. The primary objective of the bills of lading at issue was to accomplish the

transportation of goods by sea from a foreign port in Bangladesh to the Port of New York. As

such, the bills of lading constitute maritime contracts, over which there is admiralty jurisdiction.

See D’Amico Dry Ltd., 886 F.3d at 223. Defendant argues, instead, that Plaintiff has no claim

under the ocean bills of lading, because the bills provided for “carriage of the Goods . . . only by

sea,” and that all parties’ duties under the bills of lading were discharged at the time the goods

were “delivered from the Carrier’s sole custody to the Consignee.” Dkt. No. 14-3 § 4; see Dkt.

No. 13 at 4. Defendant argues there “is no allegation that the freight was not paid for carriage

from Bangladesh to New York,” and that the contract was fulfilled “upon delivery at the port to

the trucker.” Dkt. No. 13 at 4-5. Defendant thus argues that any obligation to timely return

containers arose not out of the bills of lading but “some unidentified contract” that “related

solely to non-maritime transportation services” over which the Court does not possess admiralty

jurisdiction. Id. at 5.

        However, the Zim Bill of Lading provided by Plaintiff assigns to the

“Merchant”—alleged by Plaintiff to include Defendant (see infra)—the responsibility to return

any containers released thereto and for demurrage costs. It provides:

        10. CONTAINERS SUPPLIED BY THE CARRIER

        1. Containers supplied by the Carrier are and shall remain the sole property of the
        Carrier, without the Merchant having any rights or interest therein. Containers will
        be put at the disposal of the Merchant subject to the appropriate interchange form


                                                  7
         Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 8 of 15




       being entered into in respect of such Containers. Containers released into the care
       of the Merchant for stuffing, unstuffing, or any other purpose whatsoever shall
       remain at the sole risk and responsibility of the Merchant until redelivered to the
       Carrier. The Merchant shall indemnify the Carrier for all loss of and/or damage
       and/or delay to such Containers including and for loss of use of the Containers.

       ...

       3. Container demurrage, Container detention, storage, wharfage and/or pier/quay
       rent shall be based on Carrier's regular charges, and are payable by the Merchant.

       4. The Merchant is responsible for returning at his risk, expense and responsibility
       the empty Containers in sound condition with interiors brushed and clean and odor
       free to the Port of Destination, or Final Destination, if contracted for, or to any other
       point or place designated by the Carrier, his servants or agents, within the
       prescribed time. Should a Container not be stripped by the Merchant, or not be
       returned within the prescribed time and/or in sound condition and/or with the
       interior brushed and clean, the Merchant shall be liable for all losses and/or damage,
       liabilities, demurrage, detention, charges, costs, expenses (including but not limited
       to legal fees), resulting there from [sic].

Dkt. No. 14-3 § 10.

       The Zim Bill of Lading further states that the Merchant “is obligated to pay freight,”

which is defined as “including but not [being] limited to demurrage, surcharges and charges as

applicable.” Id. § 17.

       In this case, Plaintiff claims damages for “ocean cargo carriage and/or detention and/or

demurrage services.” See Compl. ¶¶ 16, 18. Although it is not pled in the Complaint, it appears

from the averments in the parties’ briefs that Zim’s claim arises out of the alleged demurrage and

detention costs resulting from the untimely return of containers. On the face of the Zim Bill of

Lading, the “Merchant” is responsible for such costs. Accordingly, the claim Plaintiff brings

appears to arise out of the Zim Bill of Lading, which both parties agree is a maritime contract

because the “‘principal objective’ of the agreement is ‘maritime commerce.’” D’Amico Dry Ltd.,

886 F.3d at 223 (quoting Kirby, 543 U.S. at 24).




                                                  8
          Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 9 of 15




        It is not relevant to the Court’s analysis under either Federal Rule of Civil Procedure

12(b)(1) or 12(b)(6) that Rally Trucking, not Defendant, is the entity that allegedly failed to

timely return the containers. To the extent Defendant is responsible for demurrage and detention

costs under the provisions quoted above, liability can attach whether it or its agent, acting on its

behalf, caused the costs to materialize in the first instance. See Evergreen Line A Joint Serv.

Agreement FMC, No. 011982 v. US Dynamics Recycling LLC, 2018 WL 6313607, at *2 n.2

(S.D.N.Y. June 12, 2018) (“[I]t is well settled that ‘[t]he act of delegation . . . does not relieve the

delegant of the ultimate responsibility to see that the obligation is performed. If the delegate

fails to perform, the delegant remains liable.’”) (quoting Merryman v. Citigroup, Inc., 2018 WL

1621495, at *17 (S.D.N.Y. Mar. 22, 2018)); Contemporary Mission, Inc. v. Famous Music

Corp., 557 F.2d 918, 924 (2d Cir. 1977).

        Defendant could also be understood to argue, in the alternative, that although the Zim Bill

of Lading contains demurrage and container detention provisions, those relate not to the carriage

of goods by sea but to non-maritime obligations which are severable, and thus the Court has no

admiralty jurisdiction over claims arising thereunder. See Dkt. No. 13 at 5. This argument also

fails, as “[i]t is well-settled that demurrage clauses are ‘maritime’ in nature because they

‘remunerat[e] the shipowner for the detention of its vessel beyond the number of days allowed

by the charter-party,’ and thus have a sufficient connection to maritime commerce.” Crossbow

Cement SA v. Mohamed Ali Saleh Al-Hashedi & Bros., 2008 WL 5101180, at *5 (S.D.N.Y. Dec.

4, 2008) (quoting Transatlantic Shiffahrtskontor GmbH v. Shanghai Foreign Trade Corp., 204

F.3d 384, 386 n.2 (2d Cir. 2000)); see also Mediterranean Shipping Co. v. Rose, 2008 WL

4694758, at *3 (S.D.N.Y. Oct. 23, 2008) (“Admiralty jurisdiction has . . . been found over




                                                   9
         Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 10 of 15




actions for the recovery of demurrage or detention charges pursuant to a contract for the carriage

of goods by water.”).3

       B.      Failure to State a Claim

       Although the Court possesses admiralty jurisdiction to hear claims brought in connection

with breach of demurrage and detention clauses in the operative bills of lading, Plaintiff has not

adequately pled any such claims in the Complaint.

       Under New York law, “there are four elements to a breach of contract claim: ‘(1) the

existence of an agreement, (2) adequate performance of the contract by the plaintiff, (3) breach

of contract by the defendant, and (4) damages.’” Ellington Credit Fund, Ltd. v. Select Portfolio

Servicing, Inc., 837 F. Supp. 2d 162, 188–89 (S.D.N.Y. 2011) (quoting Harsco Corp. v. Segui,

91 F.3d 337, 348 (2d Cir. 1996)). Plaintiff’s claim fails at the first element because it does not

adequately allege contractual privity between the parties. See CDJ Builders Corp. v. Hudson

Grp. Const. Corp., 889 N.Y.S.2d 64, 65 (2d Dep’t 2009) (“Liability for breach of contract does

not lie absent proof of a contractual relationship or privity between the parties.”) (quoting

Hamlet at Willow Creek Dev. Co., LLC v. Ne. Land Dev. Corp., 878 N.Y.S.2d 97, 112 (2d. Dep’t


3
  It is also not clear whether this approach to maritime jurisdiction—where, on analyzing a
“mixed” contract, “i.e., a contract that contain[s] both admiralty and non-admiralty obligations,”
the Court would exercise jurisdiction only over “maritime obligations that were severable from
the non-maritime obligations,” Fireman’s Fund, 822 F.3d at 635—survived the Supreme Court’s
decision in Norfolk Southern Railway Co. v. Kirby, 543 U.S. at 14. Prior to Kirby, the Second
Circuit “had held that admiralty jurisdiction was limited to contracts, claims, and services [that
were] purely maritime,” Fireman’s Fund, 822 F.3d at 635 (internal quotation marks and citation
omitted), with two exceptions: (1) for clauses where the claim arose from maritime obligations
that are severable from the non-maritime obligations, and (2) where the non-maritime elements
of a contract are merely incidental to the maritime ones, id. The Supreme Court’s holding in
Kirby that the inquiry focuses on “whether the principal objective of a contract is maritime
commerce,” 543 U.S. at 25, caused the Second Circuit to “amend[] [its] jurisprudence on
maritime contracts,” including abrogating the “incidental” exception, Fireman’s Fund, 822 F.3d
at 635. The Second Circuit has “not yet addressed the impact of Kirby on the severability
exception.” Id. In any event this is irrelevant to the instant case, as demurrage and detention
clauses such as those at issue here have been held to be maritime in nature. See supra.


                                                 10
         Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 11 of 15




2009)). The Complaint contains only the conclusory allegations that Plaintiff “transported cargo

for the benefit of Defendant during 2018-2019” and that such transport was “performed pursuant

to written contract(s) of carriage and/or service contracts between Zim and Defendant, as

evidenced by said bills of lading and/or invoices listed in Exhibit ‘A.’” Compl. ¶¶ 6, 11. Such

allegations, without more, are insufficient to establish contractual privity. See Alzal Corp. v.

I.F.C. Int’l Freight Corp., at *7 (E.D.N.Y. Mar. 23, 2015) (conclusory allegations of contract

privity insufficient to support a claim where the complaint was “bereft of any factual support for

its assertion that [plaintiff and defendant] entered into a contractual agreement”); @Wireless

Enterprises, Inc. v. AI Consulting, LLC, 2006 WL 3370696, at *5 (W.D.N.Y. Oct. 30, 2006)

(“conclusory reference” to “interlocking contracts” between plaintiff and defendant were

insufficient to plead privity of contract).

        Plaintiff attaches to the Complaint a spreadsheet of what appear to be a list of invoices to

“Rally Trucking, Inc.,” stating a “balance due” of $71,100.00, Dkt. No. 1-1, but that is not a

contract. It is merely a list of invoices, and there is no clear connection, either from the

document itself or from the allegations in the complaint, between Defendant and the “balance”

that appears to be “due” from Rally Trucking. In connection with this motion, Plaintiff attaches

the Seth Bill of Lading and the Zim Bill of Lading. Dkt. Nos. 14-2, 14-3. The Seth Bill of

Lading is largely illegible and does not appear to be executed by any party. Dkt. No. 14-2. The

Zim Bill of Lading also does not appear to be executed by any party. Dkt. No. 14-3. See Alzal

Corp., 2015 WL 1298585, at *6 (“Generally, ‘a nonsignatory to a contract cannot be named as a

defendant in a breach of contract action unless it has thereafter assumed or been assigned the

contract.’”) (quoting In re Cavalry Const., Inc., 428 B.R. 25, 30 (S.D.N.Y. 2010)); see also

Crabtree v. Tristar Auto. Grp., Inc., 776 F. Supp. 155, 166 (S.D.N.Y. 1991), aff’d 425 F. App’x




                                                 11
         Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 12 of 15




70 (2d Cir. 2011). It is neither evident from the conclusory allegations in the Complaint nor the

bills of lading themselves when or by what transaction Defendant assumed any obligations under

either of the bills of lading.

        In its opposition brief to the instant motion, Plaintiff averred that “Defendant is a

Merchant under the Seth Bill of Lading, since it was the holder, assignee or endorsee of the Seth

Bill of Lading.” Dkt. No. 14 at 6. Although the Seth Bill of Lading submitted by Defendant is

illegible, the Zim Bill of Lading does define “Merchant”—potentially liable under the demurrage

and detention clauses quoted supra—as “jointly and severally the shipper, the consignee, the

holder and any assignee or endorsee of this Bill of Lading.” Dkt. No. 14-3 § 1. However, the

Complaint itself does not allege that Defendant is the “shipper, the consignee, the holder, [or]

any assignee or endorsee” of the Zim Bill of Lading, id., or when or by what transaction it

became such a party. Moreover, even where a defendant may fall within the definition of such a

broad “Merchant” clause, “a party is not bound to the terms of a bill of lading unless the party

consents to be bound.” In re M/V Rickmers Genoa Litig., 622 F. Supp. 2d 56, 71 (S.D.N.Y.),

adhered to on reconsideration, 643 F. Supp. 2d 553 (S.D.N.Y. 2009), and aff'd sub nom., Chem

One, Ltd. v. M/V RICKMERS GENOA, 502 F. App’x 66 (2d Cir. 2012) (citing Stein Hall & Co.

v. S.S. Concordia Viking, 494 F.2d 287, 291 (2d Cir. 1974)); see also EIMSKIP v. Atl. Fish Mkt.,

Inc., 417 F.3d 72, 78 (1st Cir. 2005) (noting that the “‘merchant’ definition in the bill of lading—

although it probably embraces [the buyer-plaintiff]—arguably is not binding on someone who

was not (in some fashion) a party to the bill of lading or otherwise accepted [its] obligation [s]”).

Plaintiff has not pled any factual allegations, necessary to support its claims, that Defendant was

a party to or an assignee of either of the bills of lading, that it fell within the Merchant clause of

the Zim Bill of Lading, or that it “consent[ed] to be bound” by the terms of any bill of lading.




                                                  12
         Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 13 of 15




See In re M/V Rickmers Genoa Litig., 622 F. Supp. 2d at 71. Absent such allegations, Plaintiff’s

first and second claims for breach of contract must be dismissed, along with its sixth claim for

attorney’s fees, which also relies on the contract alleged.

       Plaintiff’s remaining claims, for quasi-contract and account stated, must also be

dismissed.

       “Under New York law, quantum meruit and unjust enrichment claims are analyzed

together as a single quasi-contract claim.” Nat’l Util. Serv., Inc. v. Tiffany & Co., 2009 WL

755292, at *9 (S.D.N.Y. Mar. 20, 2009) (citing Mid-Hudson Catskill Rural Migrant Ministry,

Inc. v. Fine Host Corp., 418 F.3d 168, 175 (2d Cir. 2005)); see also Snyder v. Bronfman, 893

N.Y.S.2d 800, 802 (2009) (“Unjust enrichment and quantum meruit are, in this context,

essentially identical claims, and both are claims under a contract implied . . . in law to pay

reasonable compensation.”) (quoting N.Y. General Obligations Law 5-701(a)(10)). “In order to

recover in quantum meruit under New York law, a claimant must establish ‘(1) the performance

of services in good faith, (2) the acceptance of the services by the person to whom they are

rendered, (3) an expectation of compensation therefor, and (4) the reasonable value of the

services.’” Mid-Hudson Catskill Rural Migrant Ministry, Inc., 418 F.3d at 175 (quoting Revson

v. Cinque & Cinque, P.C., 221 F.3d 59, 69 (2d Cir. 2000)).

        Plaintiff has not adequately pled any reasonable expectation of compensation. The

Complaint alleges that Plaintiff expected compensation by the counterparties of the bills of

lading. The Complaint is devoid of any allegations that Plaintiff expected compensation other

than that to which it was entitled by the terms of the bills of lading and from the parties thereto.

However, Plaintiff has not adequately pled that Defendant is among those counterparties or that

there is any basis upon which Plaintiff had a reasonable expectation of compensation from




                                                 13
         Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 14 of 15




Defendant rather than a third party. See Grayson v. Ressler & Ressler, 271 F. Supp. 3d 501, 523

(S.D.N.Y. 2017) (“To succeed on a quantum meruit claim, [Plaintiff] must allege that she

expected compensation from the Defendants, not from a third party.”). Plaintiff’s quasi-contract

claims are thus dismissed without prejudice.

       Plaintiff’s account stated claim must also be dismissed. “To state a claim for an account

stated, the plaintiff must plead that: ‘(1) an account was presented; (2) it was accepted as correct;

and (3) debtor promised to pay the amount stated.’” IMG Fragrance Brands, LLC v. Houbigant,

Inc., 679 F. Supp. 2d 395, 411 (S.D.N.Y. 2009) (quoting The Haskell Co. v. Radiant Energy

Corp., 2007 WL 2746903, at *12 (E.D.N.Y. Sept. 19, 2007)). “In the absence of a claim

establishing underlying liability, the account stated claim [is] not viable.” Air Atlanta Aero

Eng'g Ltd. v. SP Aircraft Owner I, LLC, 637 F. Supp. 2d 185, 197 (S.D.N.Y. 2009) (quoting

Unclaimed Property Recovery Serv., Inc. v. UBS PaineWebber Inc., 870 N.Y.S.2d 361, 362 (1st

Dep’t 2009)); see Grinnell v. Ultimate Realty, LLC, 832 N.Y.S.2d 244, 245 (2d Dep’t 2007) (“A

cause of action alleging an account stated cannot be utilized simply as another means to attempt

to collect under a disputed contract.”); Abbott, Duncan & Wiener v. Ragusa, 625 N.Y.S.2d 178,

178 (1st Dep't, 1995) (“An account stated is an account, balanced and rendered, with an assent to

the balance either express or implied There can be no account stated where no account was

presented or where any dispute about the account is shown to have existed.”). For the reasons

provided above, there is no well pled allegation of any indebtedness of Defendant to Plaintiff.

Thus, the claim for account stated is dismissed without prejudice.

                                         CONCLUSION

       For the foregoing reasons, the motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(1) is DENIED. Defendant’s motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) is GRANTED without prejudice. Plaintiff may file an amended complaint


                                                 14
         Case 1:20-cv-04838-LJL Document 16 Filed 07/27/21 Page 15 of 15




within 30 days of the date of this order, or else the case will be closed. The Clerk of Court is

respectfully directed to close Dkt. No. 12.



       SO ORDERED.


Dated: July 27, 2021                               __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                                 15
